UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 26, 2012 HERITAGE FINANCIAL GROUP, INC. (Exact name of Registrant as specified in its charter) Maryland 001-34902 38-3814230 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 721 North Westover Boulevard, Albany, Georgia31707 (Address of principal executive offices) (229) 420-0000 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS. On January 26, 2012, Heritage Financial Group, Inc. issued a press release announcing its financial results for the fourth quarter and year ended December 31, 2011.The full text of the press release is set forth in Exhibit 99 to this Current Report on Form 8-K and is incorporated by reference herein. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99 Press Release dated January 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERITAGE FINANCIAL GROUP, INC. Date:January 26, 2012 By: /s/ T. Heath Fountain T. Heath Fountain Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit(s) 99 Copy of press release issued by the Company on January 26, 2012.
